Exhibit 10

Director Compensation Summary

Annual Retainer. Each non-management director is paid an annual retainer of
$160,000 in quarterly installments, following the end of each quarter of
service. Of this amount, 40% (or $64,000) of the annual retainer is paid in cash
and 60% (or $96,000) is paid in deferred stock units (“DSUs”). Instead of
receiving a cash payment, non-management directors may elect to have 100% of
their annual retainer paid in DSUs, provided, however, that no more than 25,000
DSUs may be granted to any non-management director in any one calendar year
pursuant to the terms of the 2004 Genworth Financial, Inc. Omnibus Incentive
Plan under which the DSUs are awarded. To the extent this limit would be
exceeded, the remainder of a director’s annual retainer will be paid in cash.

Deferred Stock Units. Each DSU represents the right to receive one share of our
common stock in the future. DSUs are granted at the end of each quarter of
service and are credited to a notional account maintained by us in the
recipient’s name. The number of DSUs granted is determined by dividing the DSU
value to be delivered by the fair market value of our common stock on the date
of grant. DSUs accumulate regular quarterly dividends which are reinvested in
additional DSUs. The DSUs will be paid out beginning one year after the director
leaves the Board in a single payment or in payments over ten years, at the
election of the director.

Fees for Lead Director. In February 2009, the Board of Directors created the
position of Lead Director. As additional compensation for services as Lead
Director, the Lead Director receives an annual cash retainer of $20,000.

Fees for Committee Chairs. As additional compensation for service as
chairperson, the chairperson of the Audit Committee receives an annual cash
retainer of $15,000. Each other standing committee chairperson receives an
annual cash retainer of $10,000.

Matching Gift Program. The company offers a matching gift program that provides
for the matching of employee and director charitable contributions pursuant to
the contribution guidelines established by the Genworth Foundation. Each
non-management director is eligible for the matching of charitable contributions
on a dollar-for-dollar basis, up to a maximum matching contribution of $15,000
during any calendar year.

Reimbursement of Certain Expenses. Non-management directors are reimbursed for
travel expenses to attend Board and committee meetings and to attend director
education seminars, in accordance with policies approved from time to time.